DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2009/0323300 A1).
Regarding claim 1, Fujimoto teaches a curable resin composition comprising a polyfunctional epoxy resin [0015, 0064], which reads on an epoxy resin composition comprising an epoxy resin as claimed Fujimoto teaches that the curable resin composition further comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], which reads on the epoxy resin composition further comprising a modified polyvinyl acetal resin having a constitutional unit with an acid-modified group as claimed. Fujimoto teaches that the curable resin composition further comprises a polyfunctional phenol resin and a polyamideimide [0015], wherein the polyfunctional phenol resin functions as the curing agent for the polyfunctional epoxy resin [0069], which reads on the epoxy resin composition further comprising a reactive diluent as claimed. Fujimoto teaches an adhesive layer composed of the curable resin composition [0015], and that the adhesive layer forms sea-island structures after curing [0019], which reads on the epoxy resin composition having a sea-island phase separated structure after being cured as claimed.
Regarding claim 11, Fujimoto teaches a cured product of the curable resin composition [0016], which reads on a cured product obtained by curing the epoxy resin composition according to claim 1 as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) as applied to claim 1, and further in view of Tomioka et al. (US 2011/0009528 A1).

Fujimoto does not teach that the sea-island phase separated structure includes island components having an average dispersion diameter of 5.0 μm or less. However, Tomioka teaches a cured epoxy resin product that has a sea-island phase-separated structure, wherein a diameter of islands of one phase is 0.01 to 5 μm, wherein the cured epoxy resin product is prepared by curing an epoxy resin composition comprising an epoxy resin [0024] and a thermoplastic resin [0042] that is optionally a polyvinyl acetal resin [0106]. Fujimoto and Tomioka are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a polyvinyl acetal resin and an epoxy resin, the epoxy resin composition having a sea-island phase separated structure after being cured. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Tomioka’s diameter of islands that is 0.01 to 5 μm as the diameter of the islands in Fujimoto’s sea-island structures, which would read on wherein the sea-island phase separated structure includes island components having an average dispersion diameter of 0.01 to 5.0 μm as claimed. One of ordinary skill in the art would have been motivated to do so because Tomioka teaches that the diameter of islands of one phase that is 0.01 to 5 μm is beneficial for being a suitable diameter of islands of one phase in a sea-island phase-separated structure in a cured epoxy resin product, wherein the cured epoxy resin product is prepared by curing an epoxy resin composition comprising an epoxy resin [0024] and a thermoplastic resin [0042] that is optionally a polyvinyl acetal resin [0106], which is substantially similar in composition to Fujimoto’s curable resin composition, .

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) as applied to claim 1, and further in view of Kobayashi et al. (US 2017/0037271 A1).
Regarding claim 3, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128], which reads on wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is greater than 0 mol% and less than 100 mol%.
Fujimoto does not teach that the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is 0.01 to 20.0 mol%. However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol %, wherein the polyvinyl acetal resin is present in a conductive paste [0011]. Fujimoto and Kobayashi are analogous art because both references are in the same field of endeavor of a composition comprising a modified polyvinyl acetal resin having a constitutional unit with 
Regarding claim 5, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128], which reads on wherein the modified polyvinyl acetal resin has an acetyl group content of greater than 0 mol% and less than 100 mol%.
Fujimoto does not teach that the modified polyvinyl acetal resin has an acetyl group content of 0.1 to 25 mol%. However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol %, wherein the polyvinyl acetal resin is present in a conductive paste [0011]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin 
Regarding claim 6, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
Fujimoto does not teach that the modified polyvinyl acetal resin contains an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0. However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Kobayashi teaches that the polyvinyl acetal resin is present in a conductive paste [0011]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) as applied to claim 1, and further in view of Matsuda (JP 2010-202862 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020).
Regarding claim 3, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128], which reads on wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is greater than 0 mol% and less than 100 mol%.

Regarding claim 4, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128], which reads on wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is greater than 0 mol% and less than 100 mol%.
Fujimoto does not teach that the modified polyvinyl acetal resin has an acetal group content of 60 to 90 mol%. However, Matsuda teaches a polyvinyl acetal resin, into which a carboxyl group has been introduced by copolymerization [0013], wherein the content of a unit [0029] comprising a carboxyl group (original document [0010]) is 1 to 30 mol% [0029], and the content of a unit [0029] comprising an acetal group (original document [0010]) is 49.9 to 80 mol% [0029], wherein the polyvinyl acetal resin is present in an epoxy resin composition further comprising an epoxy resin [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Matsuda’s polyvinyl acetal resin, into which a carboxyl group has been introduced by copolymerization, wherein the content of a unit comprising a carboxyl group is 1 to 30 mol%, and the content of a unit comprising an 
Regarding claim 5, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches the curable resin composition comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], wherein the polyvinylacetal resin has hydroxyl and acetyl group content [0128], which reads on wherein the modified polyvinyl acetal resin has an acetyl group content of greater than 0 mol% and less than 100 mol%.
.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) as applied to claim 1.
Regarding claim 7, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches that the mixing proportion of the carboxylic acid-modified polyvinylacetal resin is 0.5-100 parts by weight with respect to 100 parts by weight as the total of the polyfunctional epoxy resin and the polyfunctional phenol resin [0131], which reads on wherein the amount of the modified polyvinyl acetal resin is 0.5 to 100 parts by weight relative to 100 parts by weight of the reactive diluent and the epoxy resin in total.
Fujimoto does not teach with sufficient specificity that the amount of the modified polyvinyl acetal resin is 0.1 to 50 parts by weight relative to 100 parts by weight of the reactive diluent and the epoxy resin in total. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mixing proportion of Fujimoto’s carboxylic acid-modified polyvinylacetal resin to be 0.5 to 50 parts by weight with respect to 100 parts by weight as the total of Fujimoto’s polyfunctional epoxy resin and Fujimoto’s polyfunctional phenol resin, which would read on wherein the amount of the modified polyvinyl acetal resin is 0.5 to 50 parts by weight 
Regarding claim 8, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], which reads on wherein the amount of the reactive diluent is 0.50 to 67% by weight relative to the total of the epoxy resin and 
Fujimoto does not teach with sufficient specificity wherein the amount of the reactive diluent is 1 to 50% by weight relative to the total of the epoxy resin and the reactive diluent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mixing proportion of Fujimoto’s polyfunctional phenol resin to be 1.01 to 100 parts by weight with respect to 100 parts by weight of Fujimoto’s polyfunctional epoxy resin, which would read on wherein the amount of the reactive diluent is 1 to 50% by weight relative to the total of the epoxy resin and the reactive diluent as claimed. The % by weight is based on the calculations 1.01 / (100 + 1.01) * 100% = 1% and 100 / (100 + 100) * 100% = 50%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the toughness of Fujimoto’s adhesive cured layer and its adhesion with a conductive foil in Fujimoto’s adhesive layer-attached conductive foil or in a printed circuit board obtained using it, for optimizing the thermosetting property of Fujimoto’s adhesive layer, for optimizing the reactivity between Fujimoto’s adhesive cured layer and insulting resin layer, and for optimizing heat resistance, chemical resistance, and breaking strength of Fujimoto’s adhesive cured layer itself, or near the interface between Fujimoto’s adhesive cured layer and insulating resin layer because Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], that if the mixing proportion of the polyfunctional phenol resin is less than 0.5 parts by weight, the toughness of the adhesive cured layer and its adhesion with the 
Regarding claim 10, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above. Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], which reads on wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 0.5:99.5 to 66.7:33.3. The ratio is based on the calculations (0.5 / (0.5 + 100) * 100) : (100 / (0.5 + 100) * 100) = 0.5 : 99.5 and (200 / (200 + 100) * 100) : (100 / (200 + 100) * 100) = 66.7 : 33.3.
Fujimoto does not teach with sufficient specificity wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 1:99 to 50:50. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mixing proportion of Fujimoto’s polyfunctional phenol resin to be 1.01 to 100 parts by weight with respect to 100 parts by weight of Fujimoto’s polyfunctional epoxy resin, which would read on wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 1:99 to 50:50 as claimed. The ratio is based on the calculations (1.01 / (1.01 + 100) * .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) as applied to claim 1, and further in view of Ando et al. (JP .
Regarding claim 9, Fujimoto teaches the epoxy resin composition according to claim 1 as explained above.
Fujimoto does not teach that the reactive diluent is an acyclic aliphatic compound having one to three glycidyl groups in a molecule. However, Ando teaches a reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene glycol diglycidyl ether, or polypropylene glycol diglycidyl ether [0041], wherein the reactive diluent is in the presence of components [0039] of a composition [0014] further comprising an epoxy resin, a polyvinyl acetal resin, and an epoxy resin curing agent [0015]. Fujimoto and Ando are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a polyvinyl acetal resin, a reactive diluent, and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ando’s reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene glycol diglycidyl ether, or polypropylene glycol diglycidyl ether to modify Fujimoto’s curable resin composition, which would read on wherein the reactive diluent is an acyclic aliphatic compound having one to three glycidyl groups in a molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Ando teaches that the reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID T KARST/           Primary Examiner, Art Unit 1767